The Attorney General of Texas
                                       April 27, 1981

ARKWHITE
norneyGeneral

                Honorable Tom O’Connell                  Opinion No. NW-329
                Criminal District Attorney
                Collln County Courthouse                 Re: County contribution      to non-
                McKinney, Texas 75069                    profit corporation organized to help
                                                         the handicapped

                Dear Mr. O’Connell:

                      You ask the following question:

                                 May a county make a capital contribution    to a
                            non-profit corporation organized for’ the purpose of
                            training handicapped adults to acquire job skills for
                            the construction of a building?       ?

                The funds at issue are federal revenue sharing funds. A local government is
                required to spend these funds “in accordance with the laws and procedures
                applicable to the expenditure of its own revenues.” 31 U.S.C. S1243(al(4).

                       The commissioners court has only those powers that the eonstitution
                and statutes have conferred upon it. Canales v. Laughlin, 214 SW. 2d 451
                (Tex. 1948X We:find no statutory       authority   for the county to provide
                assistance to handicapped adults In the manner described.       If it did have     ,‘8
                authority to provide such services itself, it could use revenue sharing funds
                to provide the services by contract with a private non-profit corporation.
                See
                -     Attorney General Opinion H-127 (1973).

                        However, in the absence of statutory    authorization    to provide such
                services,    the capital contribution  to the non-profit      corporation  would
                constitute a donation of public funds to a private corporation In violation of
                article III, section 52 and article XI, section 3 of the Texas Constitution.
                e      Attorney General Opinions H-1189 (1978); H-520 (1975); M-661 (19701.
                Therefore, a county may not make such a contribution.

                                                SUMMARY

                                A county lacks authority     to make     a capital
                             contribution  to a non-profit corporation   organized
                             for the purpose of training handicapped      adults to
                             acquire job skills.




                                              p. 1059
    Honorable   Tom O’Connell   - Page TWO      (xw-329)




                                                   MA%K        WHITE
                                                   Attorney   General of Texas

    JOHN W. FAINTER, JR.
    First Assistant Attorney General

    RICHARD E. GRAY III
    Executive Assistant Attorney    General

    Prepared by Susan L. Garrison
    Assistant Attorney General

    APPROVED:
    OPINION COMMlTTEE
i
    Susan L. Garrison, ChaPman
    Jon Bible
    Lucius Bunton
    Rick Gilpin
    Bruce Youngblood




                                                                                 i




                                              p, 1060